AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Middle District
                                                  __________  District of
                                                                       ofTennessee
                                                                          __________

                  United States of America
                             v.                                     )
                     Tooraj Sohrabi Sedeh                           )        Case No.    3:19-cr-00002 Richardson
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                            Defendant


                                                      ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Tooraj Sohrabi Sedeh                                                                                ,
who is accused of an offense or violation based on the following document filed with the court:

✔ Indictment
’                         ’ Superseding Indictment          ’ Information       ’ Superseding Information             ’ Complaint
’ Probation Violation Petition              ’ Supervised Release Violation Petition       ’ Violation Notice          ’ Order of the Court

This offense is briefly described as follows:
  18:912 Impersonating a federal officer or employee (1-3)
  18:1001(a)(2) and 18:2 False official statements (4)




Date:         01/09/2019
                                                                                           Issuing officer’s signature

City and state:       Nashville, Tennessee                                    Elaine J. Hawkins, Criminal Case Administrator
                                                                                             Printed name and title


                                                                  Return

           This warrant was received on (date)                          , and the person was arrested on (date)
at (city and state)                                           .

Date:
                                                                                          Arresting officer’s signature



                                                                                             Printed name and title


                     Case 3:19-cr-00002 Document 3 Filed 01/09/19 Page 1 of 2 PageID #: 6
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                   Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):




          Print                       Save As...                                                                Reset



                      Case 3:19-cr-00002 Document 3 Filed 01/09/19 Page 2 of 2 PageID #: 7
